UNITED STATES OF AMERICA

EX PARTE ORDER

- against -
: 17 Cr. 151 (AJN)

ALISON J. NATHAN, U.S.D.J.

Upon the application of Jeremy Schneider, counsel for JUAN
RIVERA, a defendant in the above captioned case;

IT IS HEREBY ORDERED, that Legal Department of the City of New
York Department of Corrections for Rikers Island Correctional
Facility release Mr. Juan Antonio Rivera's, pos: NYSID

LC entire incarceration record including but not limited to

disciplinary records, housing unit records, visiting logs, telephone
records, transfer records, work history, education records,
certificate programs, all department of corrections records included
in the files to Mr. Rivera’s attorney, Jeremy Schneider, Esq, or his
representative, within fourteen (14) days upon receipt of this Order.
Dated: New York, New York

May (>, 2016

aid é

aN

HON ,/ ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE
